IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs January 10, 2001

                    PAUL FREEMAN v. STATE OF TENNESSEE

                 Direct Appeal from the Criminal Court for Madison County
                            No. 00-005    Roger A. Page, Judge



                   No. W2000-00943-CCA-R3-PC - Filed February 21, 2001




JOE G. RILEY, J., dissenting.

       As noted in the majority opinion, the appellant does not contend the City Court did not advise
him of his constitutional rights. The sole issue in this case is whether the appellant was impaired to
the degree that he did not voluntarily enter his guilty plea.

        The trial judge heard testimony from two witnesses concerning the procedure followed by
the City Court judge prior to accepting guilty pleas. The trial judge heard testimony from an officer
who was present at the time of the guilty plea, and he testified there was no indication that the
defendant was under the influence of an intoxicant at the time of the plea. The trial judge also was
able to observe the demeanor and determine the credibility of the defendant who also testified.

        The trial judge entered a three-page order detailing his findings. The trial judge specifically
noted that it considered “the credibility of the witnesses in open court.” I take that to mean he was
not impressed with the credibility of the defendant. The trial judge specifically found that the
“petitioner was not impaired at the time of his guilty plea” and concluded as a matter of law that the
“decision to plead guilty was freely, voluntarily and intelligently made.” (Emphasis added).

        Since questions concerning the credibility of witnesses and the weight and value to be given
their testimony are resolved by the trial court, not this court, I am unable to conclude that the
evidence preponderates against the findings of the trial court. See State v. Burns, 6 S.W.3d 453, 461
(Tenn. 1999). For these reasons, I respectfully dissent.



                                                       ___________________________________
                                                       JOE G. RILEY, JUDGE